DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (5,041,323).
	With respect to claim 1, Rose teaches a fairing (when sound absorbing liner of Figure 1, #10 is applied to an intake bypass duct, compressor casings and other components in aircraft turbine engine housings - Col. 1, Lines 7-10, 13-18) for a power generation machine (i.e. turbine engine), the fairing comprising: a first layer (16) comprising a metallic material (Col. 3, Lines 22-28); 5a second layer (18) comprising a composite (Col. 3, Lines 29-33); and a third layer (12/14) positioned between the first layer (16) and the second layer (18), the third layer (12/14) being configured to attenuate acoustic waves over a predetermined frequency range (Col. 1, Lines 7-10; Col. 3, Lines14-16).  
10	With respect to claim 2, Rose teaches wherein the second layer (18) defines a plurality of apertures (20) and the third layer (12/14) defines a plurality of cavities (clearly seen defining honeycombs in layers #12), the plurality of apertures (20) and cavities are aligned and define a plurality of Helmholtz resonators.  
15		With respect to claim 3, Rose teaches, wherein the third layer (12/14) comprises a honeycomb structure.  

	With respect to claim 6, Rose teaches wherein the third layer (12/14) is bonded to the first layer (16) (Col. 3, Lines 23-24).  
	With respect to claim 7, Rose teaches wherein the first layer (16) defines a first surface and a second opposite surface, the first layer (16) being configured to enable the fairing to be coupled to the power generation machine, when sound absorbing liner of Figure 1, #10 is applied to an intake bypass duct, compressor casings and other components in aircraft turbine engine housings - Col. 1, Lines 7-10, 13-18.  
	With respect to claim 12, Rose teaches wherein the second layer (18) comprises no protrusions extending from the second surface to minimize excrescence drag.  
		With respect to claim 14, Rose teaches wherein the metallic material of the first layer (16) 20comprises aluminium or titanium (Col. 3, Lines 25-30).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (5,041,323).
	With respect to claim 8, Rose teaches wherein it is obvious that the first layer is configured to couple to the power generation machine via one or more fasteners so as to provide a secure attachment, as is well known in the art.  
	With respect to claim 9, Rose teaches wherein it is obvious that the first surface of the first layer (16) comprises a portion that is shaped to match a surface of the power15/16 Docket Number: 6587 US generation machine, the portion for being adhered to the power generation machine when sound absorbing liner of Figure 1, #10 is applied to a compressor casing - Col. 1, Lines 7-10, 13-18, as the compressor casing surrounds the compressor portion of the turbine engine, and will therefore match a first surface of the first layer as claimed, as the first layer (18) will be the inner most layer to the compressor casing, and the second perforated layer (16) will be the outermost layer facing a flow duct.
	With respect to claim 10, Rose teaches wherein the second layer (16) defines a first 5surface and a second opposite surface, the second surface of the second layer defining an external surface of the fairing (when sound absorbing liner of Figure 1, #10 is applied to an intake bypass duct, compressor casings and other components in aircraft turbine engine housings - Col. 1, Lines 7-10, 13-18).  
	With respect to claim 11, Rose is relied upon for the reasons and disclosures set forth above.  Rose further teaches the first layer (16) 20comprises aluminium or titanium (Col. 3, Lines 25-30), and the first (16) and second layers (18) each have an unspecified thickness.  Rose fails to explicitly teach wherein the first layer is configured to enable 
	With respect to claim 13, Rose teaches wherein it is obvious that the first surface (outer surface) of the first layer (16) has a concave shape, and the second surface (outer surface) of the second layer (18) has a convex shape when sound absorbing liner of Figure 1, #10 is applied to a compressor casing - Col. 1, Lines 7-10, 13-18, as the compressor casing surrounds the compressor portion of the turbine engine, and the second layer will comprise an outer convex layer and the first layer will comprise an inner concave layer surrounding the turbine/compressor housing.
	With respect to claim 15, Rose is relied upon for the reasons and disclosures set forth above.  Rose further teaches a composite material (Col. 3, Lines 29-33).  Rose fails to explicitly teach wherein the composite material of the second layer comprises a carbon composite or an oxide ceramic matrix composite.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide wherein the composite material of the second layer comprises a carbon composite or an oxide ceramic matrix composite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of 
25		With respect to claim 16, Rose teaches an apparatus comprising: a power generation machine; and a fairing (when sound absorbing liner of Figure 1, #10 is applied to a compressor casing - Col. 1, Lines 7-10, 13-18, as the compressor casing surrounds the compressor portion of the turbine engine, and defining said fairing) as claimed in claim 1, wherein it is obvious that the first layer (16) of the fairing being coupled to the power generation machine when sound absorbing liner of Figure 1, #10 is applied to a compressor casing - Col. 1, Lines 7-10, 13-18, as the compressor casing surrounds the compressor portion of the turbine engine, and will therefore match a first surface of the first layer as claimed, as the first layer (18) will be the inner most layer to the compressor casing, and the second perforated layer (16) will be the outermost layer facing a flow duct.  
	With respect to claim 17, Rose teaches wherein the power generation machine is 30a gas turbine engine (Col. 1, Lines 7-10, 13-18).
	With respect to claim 18, Rose teaches wherein the power generation machine is an electrical machine (Col. 1, Lines 7-10, 13-18).  It is noted that an aircraft turbine is an electrical machine.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rose (5,041,323) in view of Todorovic (2015/0285144).
	With respect to claim 5, Rose is relied upon for the reasons and disclosures set forth above.  Rose further teaches a third layer (12/14) positioned on a first layer (16).  Rose fails to explicitly teach wherein the first layer defines a receptacle and the third .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to fairings for power generation machines are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837